DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 25 refers to reference number “40” as the “proximal end of the barb” and reference number “42” as “the distal end of the barb”, where “a width of the barb 22 decreases when forming from the proximal end 40 to the distal end 42”.  However, paragraph 27 states the distal end 40 and the proximal end is 42. Paragraph 28, further defines paragraph end 40 is where the bar attaches to the core, and distal end “42 is opposite the proximal end”. Terminology should be consistent with respect to what is the proximal end and what is the distal end of the barb.
Appropriate correction is required.
Drawings
The drawings are objected to because reference numbers 40 and 42 are inconsistent with the definitions and support of the specification. In light of the specification, paragraph 25, 27 states the proximal end 40 of a barb would be where it is widest, where the distal end 42 is pointed. Figure 1 shows 40 at a narrow pointed end and 42 at the widest where the barb attaches to the core and therefore, the figure is objected to. It is to be noted, paragraph 28 does state that the proximal end is 40 and the distal end is 42. The terminology should be consistent throughout the specification and as highlighted in the figures. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrases “ten second barbs are closer to the proximal end than the ten first barbs” in line 2-3 and "the distal end of one of the first barbs is closer to the proximal end of the central core than a proximal end of one of a second barb" in line 6-8 renders the claim indefinite because it is unclear how the second barbs are closer to the proximal end than the first barb but a distal end of the first barb is closer to the proximal end of the central core than the proximal end of one of the second barbs. For examinations purposes the limitations of lines 6-8 will be interpreted to be “the distal end of one of the first barbs is closer to the proximal end of the central core than a proximal end of one of another first barb” in order to allow for the spacing as defined in paragraph 30 and to keep the spacing between the first barbs and second barbs. 
Claim 10 recites the limitation "the proximal end of the one of the second barbs" in line 7-8. There is insufficient antecedent basis for this limitation in the claim. Claim 10 is an independent claim and does not positively previously claim a second barb, and therefore would not state a proximal end of a second barb. For examination purposes, the limitation will be interpreted to be “the proximal end of another of the barbs”. Further spatial designations with respect to the second barb might lead to further 112 indefinites issues. This interpretations will allow the spatial orientations of just the first barbs to be highlighted. 
Regarding claim 16, the phrases "the distal end of one of the first barbs is closer to the proximal end of the central core than a proximal end of one of a second barb" in line 7-8 and “ten second barbs are closer to the proximal end than the ten first barbs” in line 11-12  renders the claim indefinite because it is unclear how the second barbs are closer to the proximal end than the first barb but a distal end of the first barb is closer to the proximal end of the central core than the proximal end of one of the second barbs. For examinations purposes the limitations of lines 6-8 will be interpreted to be “the distal end of one of the first barbs is closer to the proximal end of the central core than a proximal end of one of another first barb” in order to allow for the spacing as defined in paragraph 30 and to keep the spacing between the first barbs and second barbs. 
Claim 12 recites the limitation "each of the ten first barbs has a proximal end and a distal end" in lines 1-2 AND lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Claim 12 is dependent off of claim 10 which already claims each of the ten first barbs has a proximal end and a distal end in lines 5-6. It is unclear if both the “a proximal end and a distal end” of claim 12 are new proximal an distal ends, or if they are referring back to the proximal and distal ends of claim 10. For examinations purposes, both “a proximal end and a distal end” of lines 1-2 and 5-6 in claim 12 will be interpreted to be “the proximal end and the distal end” referring back to the proximal and distal ends of claim 10. 
Claim 18 recites the limitation "each of the ten first barbs has a proximal end and a distal end" in lines 1-2 AND lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent off of claim 16 which already claims each of the ten first barbs has a proximal end and a distal end in lines 6-7. It is unclear if both the “a proximal end and a distal end” of claim 18 are new proximal an distal ends, or if they are referring back to the proximal and distal ends of claim 16. For examinations purposes, both “a proximal end and a distal end” of lines 1-2 and 5-6 in claim 18 will be interpreted to be “the proximal end and the distal end” referring back to the proximal and distal ends of claim 16. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 10, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 5,342,376 to Ruff.
As to claim 1, Ruff discloses a ten-dimensional barbed surgical thread comprising (12, figure 3): a central core (4 of figure 1,2, used in embodiment figure, col. 4 ll. 49-13, col. 3 ll. 26-39) having a circumference, a proximal end (20, figure 3) and a distal end (21, figure 4) that is opposite the proximal end; and ten first barbs (16/6 col. 3 ll. 40- col. 4 ll. 14) positioned around the circumference of the central core so that the first barbs are radially adjacent to each other and obliquely extend from the central core (figure 1,3). Ruff discloses the barbs can be in successive revolutions by a ½ a barb as well as any number of barbs can be used. There seems to be an embodiment of 9 barbs as shown in figure 2. Therefore an interpretation of two revolutions based on two barbs can seem to be able to read on a 10 first barbs. Further this can read on a ten dimensions as well based on the shape of barb and tip 7. Ruff discloses the barbs can allow for distribution of forces lessees the tendency of the devices to cut through tissue. If it would not be apparent to one of ordinary skill in the art that Ruff would be able to read on a ten-dimensional surgical thread with a first set of 10 barbs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a 10 dimensional barbed surgical thread with at least first ten barbs in order for selecting the optimal range and dimensions of a barbed suture to evenly distribute forces and lessen the tendency of the device to cut through tissue.
As to claim 2, Ruff discloses ten second barbs (15/6, figure 3) positioned around the circumference of the central core, wherein the ten second barbs are closer to the proximal end than the ten first barbs (figure 3), wherein each of the ten second barbs has a distal end and a proximal end (base and tips, figure 3), wherein the distal end of one of the second barbs is closer to the distal end of the central core than the proximal end of the one of the second barbs (figure 3), wherein each of the ten first barbs has a distal end and a proximal end and wherein the distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs (figure 3, col. 3 ll. 40-58, based on the interpretation of in section 7, the barb will allow for a distal end of one first barb to be closer to the proximal end of the central core than a proximal end of one other barb).
As to claim 4, Ruff discloses each of the ten first barbs has a proximal end and a distal end and wherein adjacent barbs in the ten first barbs are offset in a direction extending between the proximal end and the distal end of the central core so that the distal end of one of the ten first barbs is approximately aligned with the proximal end of an adjacent one of the ten first barbs around a circumference of the central core (figure 3, col. 3 ll. 40-58, the barb offset can allow the barbs of Ruff to read on or render obvious the claim limitations).  
As to claim 5, Ruff discloses wherein each of the ten first barbs has a proximal end and a distal end and wherein every other of the ten first barbs is approximately aligned around a circumference of the central core (col. 3 ll. 40-58, the barb offsets can allow the barbs of Ruff to read on or render obvious the claim limitations).
As to claim 7, Ruff discloses the ten-dimensional barbed surgical thread comprises a plurality of rows of the ten first barbs and wherein a spacing between the rows of the ten first barbs is less than about a length of one of the ten first barbs in a direction that extends between the proximal end and the distal end of the central core (figure 3, col. 3 ll. 40-58, the offset integer can allow the barbs of Ruff to have rows to read on or render obvious the claim limitations).
As to claim 10, Ruff discloses a ten-dimensional barbed surgical thread comprising (12, figure 3): a central core (4 of figure 1,2, used in embodiment figure, col. 4 ll. 49-13, col. 3 ll. 26-39) having a circumference, a proximal end (20, figure 3) and a distal end (21, figure 4) that is opposite the proximal end; and ten first barbs (16/6 col. 3 ll. 40- col. 4 ll. 14) positioned around the circumference of the central core and obliquely extend from the central core (figure 1,3), wherein each of the ten first barbs has a distal end (tip of the barb) and a proximal end (base of the barb) and wherein the distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs (figure 3, col. 3 ll. 40-58, based on the interpretation of in section 8, the barb offset will allow for a distal end of one first barb to be closer to the proximal end of the central core than a proximal end of one other barb), and ten second barbs (15/6, figure 3) positioned around the circumference of the central core, and obliquely extend from the central core, wherein the ten second barbs are closer to the proximal end than the ten first barbs (figure 3), wherein each of the ten second barbs has a distal end and a proximal end (base and tips, figure 3), wherein the distal end of one of the second barbs is closer to the distal end of the central core than the proximal end of the one of the second barbs (figure 3). Ruff discloses the barbs can be in successive revolutions by a ½ a barb as well as any number of barbs can be used. There seems to be an embodiment of 9 barbs as shown in figure 2. Therefore an interpretation pf two revolutions based on two barbs can seem to be able to read on a 10 first barbs. Further this can read on a ten dimensions as well based on the shape of barb and tip 7. Ruff discloses the barbs can allow for distribution of forces lessees the tendency of the devices to cut through tissue. If it would not be apparent to one of ordinary skill in the art that Ruff would be able to read on a ten-dimensional surgical thread with a first set of 10 barbs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a 10 dimensional barbed surgical thread with at least first ten barbs in order for selecting the optimal range and dimensions of a barbed suture to evenly distribute forces and lessen the tendency of the device to cut through tissue.
As to claim 12, Ruff discloses each of the ten first barbs has a proximal end and a distal end and wherein adjacent barbs in the ten first barbs are offset in a direction extending between the proximal end and the distal end of the central core so that the distal end of one of the ten first barbs is approximately aligned with the proximal end of an adjacent one of the ten first barbs around a circumference of the central core (figure 3, col. 3 ll. 40-58, the offset integers can allow the barbs of Ruff to read on or render obvious the claim limitations) and wherein every other of the ten first barbs is approximately aligned around a circumference of the central core (col. 3 ll. 40-58, the barb offset can allow the barbs of Ruff to read on or render obvious the claim limitations).
As to claim 14, Ruff discloses the ten-dimensional barbed surgical thread comprises a plurality of rows of the ten first barbs and wherein a spacing between the rows of the ten first barbs is less than about a length of one of the ten first barbs in a direction that extends between the proximal end and the distal end of the central core (figure 3, col. 3 ll. 40-58, the offset integer can allow the barbs of Ruff to have rows read on or render obvious the claim limitations).
Claims 1, 2, 9, 10, 16, 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2005/0240224 to Wu.
As to claim 1, Wu discloses a ten-dimensional barbed surgical thread (figure 1) comprising: a central core (10, figure 1) having a circumference, a proximal end (one end 20, figure 1, for instance the bottom or left part of 10 in figure 1) and a distal end (opposite 20, figure 1, for instance the top or right part of 10 as seen in figure 1) that is opposite the proximal end; and ten first barbs (a set of barbs in one section 16, in the top or right of figure 1) positioned around the circumference of the central core so that the first barbs are radially adjacent to each other and obliquely extend from the central core (12, paragraph 34, 35, 37, 41, 44). The barbs are inclined and therefore can be oblique. The barbs can be a part of a spiral where for 360˚ comprises 4-6 barbs to 18-22 barbs. Wu disclose the amount of the barbs can vary, the spacing between the barbs can vary as well as the barbs themselves. The disclosed ranges of the barbs per revolution as well the variations will be able to read on a 10 dimensional barbed surgical thread with at least first ten barbs. Wu does disclose the surgical thread improves soft tissue lift and allows for a sustained a longer lift (paragraph 10). If it would not be apparent to one of ordinary skill in the art that Wu would be able to read on a ten-dimensional surgical thread with a first set of 10 barbs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a 10 dimensional barbed surgical thread with at least first ten barbs in order for selecting the range and dimensions of a barbed suture for improved soft tissue lift and sustaining a longer lift.
As to claim 2, Wu discloses ten second barbs (the opposite barb section 16 from above, for example, closer to the bottom and/or left of figure 1) positioned around the circumference of the central core, wherein the ten second barbs are closer to the proximal end than the ten first barbs (figure 1), wherein each of the ten second barbs has a distal end and a proximal end (base and tips, figure 1), wherein the distal end of one of the second barbs is closer to the distal end of the central core than the proximal end of the one of the second barbs (figure 1, 2), wherein each of the ten first barbs has a distal end and a proximal end and wherein the distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs (figure 1,2, based on the interpretation of in section 7, the barb  will allow for a distal end of one first barb to be closer to the proximal end of the central core than a proximal end of one other barb).
As to claim 9, Wu discloses the ten-dimensional thread is fabricated from polydioxanone/polycaprolactone polymer (paragraph 33).
As to claim 10, Wu discloses a ten-dimensional barbed surgical thread (10, figure 1) comprising: a central core (10, figure 1) having a circumference, a proximal end (one end 20, figure 1, for instance the bottom or left part of 10 in figure 1) and a distal end (opposite end 20, figure 1, for instance the top or right part of 10 in figure 1) that is opposite the proximal end; and ten first barbs (barbs 12 in section 16, closer to the top/right) positioned around the circumference of the central core and obliquely extend from the central core (figure 1,2, paragraph 34, 35, 37, 41, 44), wherein each of the ten first barbs has a distal end (tip of the barb) and a proximal end (base of the barb) and wherein the distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs (figure 1 , 2, paragraph 34, 35, 37, 41, 44), and ten second barbs (barbs 12 in section 16 which is closer to the bottom or left of figure 1) positioned around the circumference of the central core, and obliquely extend from the central core (paragraph 34, 35, 37, 41, 44), wherein the ten second barbs are closer to the proximal end than the ten first barbs (figure 1,2), wherein each of the ten second barbs has a distal end and a proximal end (base and tips, figure 3), wherein the distal end of one of the second barbs is closer to the distal end of the central core than the proximal end of the one of the second barbs (figure 1,2). The barbs can be a part of a spiral where for 360˚ comprises 4-6 barbs to 18-22 barbs. Wu disclose the amount of the barbs can vary, the spacing between the barbs can vary as well as the barbs themselves. The disclosed ranges of the barbs per revolution as well the variations will be able to read on a 10 dimensional barbed surgical thread with at least first ten barbs. The amount of barbs can be the dimensions based on the cross section view of the device. Wu does disclose the surgical thread improves soft tissue lift and allows for a sustained a longer lift (paragraph 10). If it would not be apparent to one of ordinary skill in the art that Wu would be able to read on a ten-dimensional surgical thread with a first set of 10 barbs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a 10 dimensional barbed surgical thread with at least first ten barbs in order for selecting the range and dimensions of a barbed suture for improved soft tissue lift and sustaining a longer lift.
As to claim 16, Wu discloses a method of using a ten-dimensional barbed surgical thread comprising: providing a ten-dimensional barbed surgical thread comprising a central core (10, figure 1), ten first barbs (barbs 12 of section 16 which is located on the top / right section of figure 1) and ten second barb (barbs 12 of section 15 located on the bottom / left section if figure 1), wherein the central core has a circumference, a proximal end (bottom left end of figure 1) and a distal end (top right end of figure 1) that is opposite the proximal end (figure 1), wherein the ten first barbs are positioned around the circumference of the central core and obliquely extend from the central core (figure 1,2), wherein each of the ten first barbs has a distal end and a proximal end (tip and base of barbs), wherein the distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs (figure 2, paragraph 41,44,), wherein the ten second barbs are positioned around the circumference of the central core and obliquely extend from the central core (figure 2), wherein the ten second barbs are closer to the proximal end than the ten first barbs (figure 1), wherein each of the ten second barbs has a distal end and a proximal end and wherein the distal end of one of the second barbs is closer to the distal end of the central core than the proximal end of the one of the second barbs (figure 1,2); and inserting the ten-dimensional barbed surgical thread into a dermis on a patient (paragraph 39), wherein the ten first barbs engage the dermis to lift the dermis to a lifted position (paragraph 45,46 ) and wherein the ten second barbs engage the dermis to anchor the dermis in the lifted position (paragraph 35).
As to claim 21, Wu discloses the ten-dimensional barbs surgical thread is inserted into the dermis using a cannula (32, paragraph 50).
Claims 4, 5, 7, 12, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0240224 to Wu in view of U.S. Patent 5,342,376 to Ruff.
As to claims 4, 5, 7, 12, 14, 18, 20, Wu discloses the device and method above but is silent about the specific spacing of the barbs that are radially offset, the distal end of one barb is aligned with the proximal end of another, every other barb has proximal and distal ends aligned, and the rows. Wu does disclose that any size, shape, or pattern of barbs can be used (paragraph 44,45). 
Leung teaches a similar device and method (surgical thread with projections, abstract), having the ten first barbs has a proximal end and a distal end and wherein adjacent barbs in the ten first barbs are offset in a direction extending between the proximal end and the distal end of the central core so that the distal end of one of the ten first barbs is approximately aligned with the proximal end of an adjacent one of the ten first barbs around a circumference of the central core (figure 3, col. 3 ll. 40-58, the offset integers can allow the barbs of Ruff to teach the claim limitations) and wherein every other of the ten first barbs is approximately aligned around a circumference of the central core (figure 3, col. 3 ll. 40-58, the ½ or integer offset can allow the barbs of Ruff to teach the claim limitations). Ruff teaches multiple patterns of barbs can be used, including a helical patter that can be similar to that of Wu, as well as the axially and circumferential spacing that can render obvious the pattern in order for arranging the barbs the a suitable pattern to distribute the forced on the tissue. Further prior art in section 24 below can provide evidence on substituting similar barb patterns for eachother. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the pattern of the barbs of Ruff in the thread of Wu in order for arranging the barbs the a suitable pattern to distribute the forced on the tissue
Claims 3, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,342,376 to Ruff in view of U.S. Patent Publication 2010/0174299 to Viola.
As to claims 3, 11, Ruff discloses the device above but is silent about the ten first barbs occupy about 2/3 of a length of the ten-dimensional barbed surgical thread and wherein the ten second barbs occupy about 1/3 of the length of the ten-dimensional barbed surgical thread.
Viola teaches a similar device (barbed suture, abstract) having the ten first barbs occupy about 2/3 of a length (L1, figure 3c, paragraph 60) of the ten-dimensional barbed surgical thread and wherein the ten second barbs occupy about 1/3 of the length (L2, figure 3c, paragraph 60) of the ten-dimensional barbed surgical thread for the purpose of allowing the second barbs to act as a sufficient anchor for the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to use have the ten first barbs of Ruff occupy 2/3 of the length of the surgical thread and the ten second bars of Ruff to occupy 1/3 of the length of the thread as taught by Viola in order for allowing the second barbs to act as a sufficient anchor for the device.
As to claim 9, Ruff discloses the device above but is silent about the ten-dimensional thread is fabricated from polydioxanone/polycaprolactone polymer. 
Viola further teaches the ten-dimensional thread is fabricated from polydioxanone/polycaprolactone polymer (paragraph 61-63) for the purpose of using a suitable material to form a barbed sutures. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the thread of Ruff be fabricated from polydioxanone/polycaprolactone polymer as taught by Viola in order for using a suitable material to form a barbed sutures.
Claims 3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0240224 to Wu in view of U.S. Patent Publication 2010/0174299 to Viola.
As to claims 3, 11, 17, Wu discloses the device above but is silent about the ten first barbs occupy about 2/3 of a length of the ten-dimensional barbed surgical thread and wherein the ten second barbs occupy about 1/3 of the length of the ten-dimensional barbed surgical thread.
Viola teaches a similar device (barbed suture, abstract) having the ten first barbs occupy about 2/3 of a length (L1, figure 3c, paragraph 60) of the ten-dimensional barbed surgical thread and wherein the ten second barbs occupy about 1/3 of the length (L2, figure 3c, paragraph 60) of the ten-dimensional barbed surgical thread for the purpose of allowing the second barbs to act as a sufficient anchor for the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to use have the ten first barbs of Wu occupy 2/3 of the length of the surgical thread and the ten second bars of Wu to occupy 1/3 of the length of the thread as taught by Viola in order for allowing the second barbs to act as a sufficient anchor for the device.
Claims 6, 13, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,342,376 to Ruff in view of U.S. Patent Publication 2008/0027486 to Jones.
As to claims 6, 13, Ruff discloses the device above including each of the first barbs occupies about 36 degrees of a circumference of the central core (col. 3 ll. 40- col. 4 ll. 14, figure 1,3, Ruff would disclose or render obvious the 10 barbs radially spaced, and therefore can disclose or render obvious occupying about 36 degrees of a circumference) but is silent wherein a cut is formed at an angle of between about 10 degrees and about 15 degrees with respect to a surface of the central core to form each of the first barbs
Jones teaches a similar device (barbed suture, abstract) having a barb cut at an angle formed between about 10 degrees and about 15 degrees with respect to a surface of the central core to form each of the first barbs (paragraph 39) on order for forming a barb of a certain size and shape for optimal customized anchoring properties (paragraph 30,31). Jones further teaches the barbs can be radially spaced for instance 30˚. The 30˚ can render obvious the claimed 36 ˚, since the angle is approximately claimed value, and one of ordinary skill in the art can select to select radially spaced value based on having 10 radially spaced barbs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the barbs of Ruff cut at angle between 10 degrees and 15 degrees as taught by Cohen in order for forming a barb of a certain size and shape for optimal customized anchoring properties.
Claims 6, 13, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0240224 to Wu in view of U.S. Patent Publication 2008/0027486 to Jones.
As to claims 6, 13, 19, Wu discloses the device above including each of the first barbs occupies about 36 degrees of a circumference of the central core (paragraph 34, 35, 37, 41, 44, Wu would disclose or render obvious the 10 barbs radially spaced, and therefore can disclose or render obvious occupying about 36 degrees of a circumference) but is silent wherein a cut is formed at an angle of between about 10 degrees and about 15 degrees with respect to a surface of the central core to form each of the first barbs
Jones teaches a similar device  and method (barbed suture, abstract) having a barb cut at an angle formed between about 10 degrees and about 15 degrees with respect to a surface of the central core to form each of the first barbs (paragraph 39) on order for forming a barb of a certain size and shape for optimal customized anchoring properties (paragraph 30,31). Jones further teaches the barbs can be radially spaced for instance 30˚. The 30˚ can render obvious the claimed 36 ˚, since the angle is approximately claimed value, and one of ordinary skill in the art can select to select radially spaced value based on having 10 radially spaced barbs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the barbs of Wu cut at angle between 10 degrees and 15 degrees as taught by Cohen in order for forming a barb of a certain size and shape for optimal customized anchoring properties.
As to claim 23, Wu teaches the method above but is silent about positively claim that the inserting of the surgical thread into the dermis causes skin tightening caused by contracting fat tissue. Wu does teach the thread is inserted and lifts and tightens the tissue (paragraph 64,65,66,68, 70,71) but does not necessarily state that the tightening can contract the fatty tissue.
Jones further teaches that inserting the surgical thread into the dermis and tightening the skin will contract fatty tissue (paragraph 30, 55,66, 71) for the purpose of inserting the suture in tissue for the desired contouring of the tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date that the insertion step of Wu will contract fatty tissue as taught by Jones in order for inserting the suture in tissue for the desired contouring of the tissue.
Claims 8, 15, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,342,376 to Ruff in view of U.S. Patent Publication 2013/0238021 to Gross.
As to claims 8, 15, Ruff discloses the device above but is silent about the barbs each have a length to width ratio between 2:1 and about 5:1. 
Gross teaches a similar device (self-retaining suture, abstract) having a barb each a length to width ratio between 2:1 and about 5:1 (paragraph 18,24,25) for the purpose of forming a barb adapted to engage tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the length to width ratio of the barbs of Ruff be between 2:1 and 5:1 as taught by Gross in order for forming a barb adapted to engage tissue.
Claims 8, 15, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0240224 to Wu in view of U.S. Patent Publication 2013/0238021 to Gross.
As to claims 8, 15, Wu discloses the device above but is silent about the barbs each have a length to width ratio between 2:1 and about 5:1. 
Gross teaches a similar device (self-retaining suture, abstract) having a barb each a length to width ratio between 2:1 and about 5:1 (paragraph 18,24,25) for the purpose of  forming a barb adapted to engage tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the length to width ratio of the barbs of Wu be between 2:1 and 5:1 as taught by Gross in order for forming a barb adapted to engage tissue
Claim 22, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0240224 to Wu in view of U.S. Patent Publication 2009/0112259 to D’Agostino.
As to claim 22, Wu discloses the method above but is silent about the insertion of the thread causes cellular renewal through collagen stimulation and neovascularization to improve skin texture. Wu does disclose that using the threads will improve the skin paragraph (64,65,66,68, 70,71).
D’Agostino discloses a similar method (uses for self-retaining suture) wherein inserting a surgical thread causes cellular renewal through collagen stimulation and neovascularization to improve skin texture (paragraph 36, via the coating) for the purpose of improving the holding strength of the thread. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the coating of D’Agostino in the device and method of Wu for the step of cellular renewal through collagen stimulation and neovascularization to improve skin texture in the method of Wu in order for improving the holding strength of the thread.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2004/0060409 to Leung, U.S. Patent Publication 2005/0203576 to Sulamanidze, U.S. Patent Publication 2009/0210003 to Sulamanidze, U.S. Patent Publication 2009/0210006 to Cohen, and U.S. Patent Publication 2010/0298873 to Odermatt all disclose similar devices capable of reading on, rendering obvious, or providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771